Case 1:20-cv-02092-WJM-KMT Document 72 Filed 02/08/21 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02092-WJM-KMT

  Ralph D. Round,

          Plaintiff,

  v.

  The United States Department of Agriculture, Forest Service; et al.,

          Defendants.



        DEFENDANT COLORADO PARKS & WILDLIFE COMMISSION’S MOTION TO
       DISMISS THE AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P. 12(B)(1)

          Defendant Colorado Parks & Wildlife Commission (“CPW” or the “State”) files this

  Motion to Dismiss Plaintiff Ralph D. Round’s Amended Complaint for Declaratory and

  Injunctive Relief Pursuant to 28 U.S.C. §§ 2201 et seq.; and for Judicial Review

  Pursuant to 5 U.S.C. §§ 701 et seq. (the “Amended Complaint”) for lack of subject

  matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

          CPW seeks dismissal of the Amended Complaint based on its immunity from suit

  under the 11th Amendment to the U.S. Constitution. 1




          1
          In the alternative, as set forth in the Notice of Joinder in Federal Defendants’
  Motion to Dismiss filed concurrently herewith, CPW seeks dismissal of the Amended
  Complaint based on the arguments set forth in the Federal Defendants’ Motion to
  Dismiss Plaintiff’s December 21, 2020 Amended Complaint (ECF No. 67).
Case 1:20-cv-02092-WJM-KMT Document 72 Filed 02/08/21 USDC Colorado Page 2 of 8




                 STATEMENT REGARDING CONFERRAL PURSUANT TO
                     WJM REVISED PRACTICE STANDARDS, III.D

         On January 20, 2021, the undersigned e-mailed counsel for Plaintiff Ralph D.

  Round in an effort to confer regarding the arguments for dismissal set forth herein. The

  undersigned provided a draft of the instant notice to Mr. Round’s counsel and urged him

  to amend the Amended Complaint to address the deficiencies set forth herein. On

  January 25, 2021, the undersigned spoke with counsel for Mr. Round on the telephone

  and once again attempted to persuade Mr. Round’s counsel of the need to Amend the

  Amended Complaint, but Mr. Round’s counsel indicated Mr. Round is unwilling to do so

  at this time, necessitating the filing of the instant notice.

                                         INTRODUCTION

         In this action, Mr. Round seeks declaratory and injunctive relief against the

  United States Forest Service, a number of federal officials, CPW and Steve Keefer, one

  of CPW’s District Wildlife Managers, arising out of Mr. Round’s alleged ownership

  interest in two grazing allotments located within the Comanche National Grassland in

  southeastern Colorado. The claims against CPW in the Amended Complaint should be

  dismissed, because this Court lacks jurisdiction over Mr. Round’s claims against CPW.

  CPW, as an entity of the state of Colorado, is immune from suit in federal courts under




                                                 2
Case 1:20-cv-02092-WJM-KMT Document 72 Filed 02/08/21 USDC Colorado Page 3 of 8




  the 11th Amendment to the U.S. Constitution, and the Amended Complaint fails to cite

  any basis for overcoming CPW’s sovereign immunity.

                                    STANDARD OF REVIEW

         Because federal courts are courts of limited jurisdiction, “the presumption is that

  they lack jurisdiction unless and until a plaintiff pleads sufficient facts to establish it.”

  Celli v. Shoell, 40 F.3d 324, 327 (10th Cir. 1994) (citations omitted); see also Pueblo of

  Jemez v. United States, 790 F.3d 1143, 1151 (10th Cir. 2015) (citation omitted).

  Federal Rule of Civil Procedure 12(b)(1) allows a party to seek dismissal of a complaint

  based on the court’s lack of subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1).

          A Rule 12(b)(1) motion to dismiss must be granted unless the party pleading

  jurisdiction “allege[s] in his pleading the facts essential to show jurisdiction.” Celli, 40

  F.3d at 327 (citing Penteco Corp. Ltd. P’ship-1985A v. Union Gas Sys., Inc., 929 F.2d

  1519, 1521 (10th Cir. 1991) (quoting McNutt v. Gen. Motors Acceptance Corp., 298

  U.S. 178, 189 (1936))). “Mere conclusory allegations of jurisdiction are not enough.” Id.

         Because CPW asserts that the allegations in the Amended Complaint fail to

  establish the court’s subject matter jurisdiction, i.e., a facial attack, the court “must

  accept the allegations in the complaint as true.” Holt v. United States, 46 F.3d 1000,

  1002 (10th Cir. 1995) (citation omitted); see also Pueblo of Jemez, 790 F.3d at 1147-48,

  1148 n.4 (citation omitted).




                                                  3
Case 1:20-cv-02092-WJM-KMT Document 72 Filed 02/08/21 USDC Colorado Page 4 of 8




                                         ARGUMENT

  I.     The Claims against CPW are barred by the 11th Amendment.

         Because CPW is an “arm of the state,” it is entitled to immunity from suit in

  federal courts under the 11th Amendment to the U.S. Constitution. Accordingly, Mr.

  Round’s claims against CPW must be dismissed.

         The 11th Amendment bars “any suit in law or equity, commenced or prosecuted

  against one of the United States by Citizens of another State, or by Citizens or Subjects

  of any Foreign State.” U.S. Const. amend. XI. “[A]bsent an unmistakable waiver by [a]

  state of its Eleventh Amendment immunity, or an unmistakable abrogation of such

  immunity by Congress, the [Eleventh A]mendment provides absolute immunity from suit

  in federal courts for states and their agencies.” Ramirez v. Okla. Dep’t. of Mental Health,

  41 F.3d 584, 588 (10th Cir. 1994) (citations omitted), overruled on other grounds by

  Ellis v. Univ. of Kan. Med. Cent., 163 F.3d 1186, 1194–97 (10th Cir. 1998). “Although

  the express language of the Amendment encompasses only suits brought against a

  state by citizens of another state, it has long been settled that the Amendment also bars

  suits against a state by its own citizens.” Meade v. Grubbs, 841 F.2d 1512, 1525 (10th

  Cir. 1988) (citations omitted) abrogated in part on other grounds by Ashcroft v. Iqbal,

  556 U.S. 662, 676 (2009). The immunity afforded by the 11th Amendment “constitutes

  a bar to the exercise of federal subject matter jurisdiction.” Williams v. Utah Dep't of

  Corr., 928 F.3d 1209, 1212 (10th Cir. 2019) (quoting Fent v. Okla. Water Res. Bd., 235

  F.3d 553, 558-59 (10th Cir. 2000)).


                                               4
Case 1:20-cv-02092-WJM-KMT Document 72 Filed 02/08/21 USDC Colorado Page 5 of 8




         “Eleventh Amendment immunity applies not only to a state but also to an entity

  that is an arm of the state.” Couser v. Gay, 959 F.3d 1018, 1022 (10th Cir. 2020). As

  Mr. Round acknowledges in his Amended Complaint, CPW is an agency of the

  Colorado Department of Natural Resources, Am. Comp., ¶ 17, ECF No. 57, which is

  itself an entity of the State of Colorado, see Colo. Rev. Stat. §§ 24-33-101 (creating the

  Department of Natural Resources) and 24-33-104 (identifying CPW as an agency of the

  Department of Natural Resources). It cannot be seriously contended that CPW is not

  an “arm of the state” for purposes of the 11th Amendment’s grant of immunity. 2

  Accordingly, to maintain his claims against CPW, Mr. Round must demonstrate either

  that the State voluntarily waived its sovereign immunity or that Congress unmistakably

  abrogated the State’s immunity. Ramirez, 41 F.3d at 588. A review of the Amended




         2
            As the Tenth Circuit has noted, a governmental entity is an “arm of the state”
  entitled to sovereign immunity under the 11th Amendment if, like CPW, it is (1) identified
  as an agency under state law, see Colo. Rev. Stat. § 24-4-102(3) (defining “agency” as
  including commissions) and Colo. Rev. Stat. § 33-9-101 (creating CPW); (2)
  substantially controlled by the State, see, e.g., Colo. Rev. Stat. §§ 33-9-101(4)
  (providing for appointment by the governor and confirmation by the senate of CPW
  commissioners) and 33-9-102 (defining and delimiting the powers and duties of CPW);
  (3) not authorized to levy taxes on its own behalf, see Colo. Rev. Stat. § 33-9-105
  (noting CPW’s status as “an enterprise for the purposes of section 20 of article X of the
  state constitution”); and Colo. Const. art. X, § 20 (defining an “enterprise” as “a
  government-owned business authorized to issue its own revenue bonds and receiving
  under 10% of annual revenue in grants from all Colorado state and local governments
  combined”); and (4) concerned primarily with state affairs, see Colo. Rev. Stat. § 33-9-
  101(12)(b) (describing the mission of the Commission as “perpetuat[ing] the wildlife
  resources of the state . . . “). See Steadfast Ins. Co. v. Agric. Ins. Co., 507 F.3d 1250,
  1253 (10th Cir. 2007) (concluding that an entity with these characteristics is an “arm of
  the state” for purposes of the 11th Amendment).
                                              5
Case 1:20-cv-02092-WJM-KMT Document 72 Filed 02/08/21 USDC Colorado Page 6 of 8




  Complaint reveals that Mr. Round has done neither, so the claims against CPW must be

  dismissed with prejudice.

         First, the State has not voluntarily waived its sovereign immunity from the claims

  asserted in the Amended Complaint. In fact, the State has done the opposite by

  asserting its sovereign immunity as a bar to this litigation.

         Second, Mr. Round does not cite any statute abrogating the State’s sovereign

  immunity from the claims raised in the Amended Complaint. Federal question

  jurisdiction is not itself sufficient “to abrogate immunity for all federal questions.”

  Blatchford v. Native Vill. of Noatak and Circle Vill., 501 U.S. 775, 786 (1991). And the

  statutes upon which Mr. Round’s claims are based do not provide any basis for

  overcoming CPW’s sovereign immunity: “The APA does not grant federal courts

  jurisdiction to review actions of state or municipal agencies,” Hunter v. Underwood, 362

  F.3d 468, 477 (8th Cir. 2004), and “the Eleventh Amendment expressly applies to suits

  seeking injunctive and declaratory relief.” Higganbotham v. Okla. ex rel. Okla. Transp.

  Comm'n, 328 F.3d 638, 644 (10th Cir. 2003) (citing Cory v. White, 457 U.S. 85, 90-91

  (1982)). Finally, Mr. Round’s claims against CPW cannot be maintained pursuant to the

  exception recognized in Ex parte Young, 209 U.S. 123 (1908), as that exception applies

  only to official capacity suits against state officials and “has no application in suits

  against the States and their agencies, which are barred regardless of the relief sought.”

  Norton v. Ute Indian Tribe of the Uintah & Ouray Reservation, 862 F.3d 1236, 1251

  (10th Cir. 2017) (quoting P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S.

  139, 146 (1993)); accord Higganbotham, 328 F.3d at 644.
                                           6
Case 1:20-cv-02092-WJM-KMT Document 72 Filed 02/08/21 USDC Colorado Page 7 of 8




        Ultimately, Mr. Round does not cite any law or rule waiving or abrogating the

  State’s sovereign immunity, nor has the State voluntarily invoked this Court’s

  jurisdiction. Because the Amended Complaint does not allege any basis for overcoming

  the State’s 11th Amendment immunity, the claims against the State must be dismissed.

                                       CONCLUSION

        For the reasons stated above, the Amended Complaint and all of its causes of

  action against the State should be dismissed under Rule 12(b)(1).

        Respectfully submitted on this 8th day of February, 2021.



                                           PHILIP J. WEISER
                                           Attorney General


                                           s/ W. Cory Haller
                                           W. Cory Haller*
                                           ASSISTANT ATTORNEY GENERAL (Colo.
                                           Bar No. 41356)
                                           Ralph L. Carr Colorado Judicial Center
                                           1300 Broadway, 7th Floor
                                           Denver, Colorado 80203
                                           Telephone: (720) 508-6000
                                           cory.haller@coag.gov

                                         *Counsel of Record

                                         Counsel for Defendants Colorado Parks &
                                          Wildlife Commission and Steve Keefer




                                              7
Case 1:20-cv-02092-WJM-KMT Document 72 Filed 02/08/21 USDC Colorado Page 8 of 8




                               CERTIFICATE OF SERVICE

  I hereby certify that on February 8, 2021, a true and correct copy of the above
  DEFENDANT COLORADO PARKS & WILDLIFE COMMISSION’S MOTION TO
  DISMISS THE AMENDED COMPLAINT PURSUANT TO FED. R. CIV. P. 12(B)(1) was
  served via CM/ECF on:

  Andrew Allen Smith
  Emma L. Hamilton
  Attorneys for Federal Defendants

  Hayden Lynn Ballard
  Attorney for Plaintiff Ralph D. Round


                                          /s/ Linda Miller
                                          Paralegal
                                          Colorado Department of Law
